Citation Nr: 0826494	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  00-12 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  A hearing was held before the 
undersigned Veterans Law Judge in June 2005.  The issue of 
service connection for hearing loss which had been on appeal 
before the Board's August 2005 remand was granted by the RO 
in March 2008.


FINDING OF FACT

The veteran does not have residuals of an in-service left eye 
injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
eye injury are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in March 2002 that addressed all three 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  An 
additional letter was sent in October 2005.

The Board acknowledges that these letters were sent to the 
veteran after the September 1999 decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case was issued in March 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The veteran was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the veteran concerning effective date or degree of disability 
for the service connection claim is harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and lay testimony from the veteran, and 
examined the veteran in January 2008.  VA has satisfied its 
assistance duties.



Analysis

The veteran argues that service connection is warranted for 
residuals of left eye injury.  He indicates that he was not 
given a thorough eye examination in service for the scarring 
that resulted from the injury, and that he learned to 
compensate over the years for his loss.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran had treatment for a left eye injury in service in 
February 1968.  He was shooting a rocket launcher and a piece 
of metal hit him in the medial corner of his eye.  A very 
small piece of metal in the medial corner of his eye was 
removed.  It had been near the tear duct.  On service 
discharge examination in June 1969, his left eye was normal.  

In February 1994, the veteran was seen by VA for a foreign 
body in his left eye.  He had been grinding baffles on a boat 
and grinding debris went into his left eye and embedded in 
his cornea at the 3:00 position.  The diagnosis was corneal 
foreign body and removal.  

The veteran's eyes were within normal limits on VA evaluation 
in October 1996.  

The veteran was seen for right eye complaints in October 
2000.  At that time, besides a right eye diagnosis, there was 
a retinal hole inferiorly in the left eye.  

A VA optometry examination was conducted in January 2008.  At 
the time, the veteran related the history of the injury in 
service, and he denied visual changes after the corneal 
injury had healed.  He denied diplopia during or after 
service.  He complained of vertical diplopia which had 
started in the last week.  He had a history of a stable left 
eye retinal hole and mild blepharitis bilaterally with dry 
eye.  He also had a history of diabetes mellitus for 10 years 
without retinopathy.  Examination revealed his cornea to be 
clear and to have no scarring.  The assessments were diabetes 
mellitus without retinopathy; history of metallic foreign 
body in the left eye, removed while in service, with no 
decrease in vision, and with clear cornea; stable retinal 
hole in the left eye; vertical diplopia most likely from 
decompensated phoria; dry eye symptoms; mild cataracts; and 
refractive error.  The examiner indicated that it was 
unlikely that the prior injury had caused any lasting damage 
to the veteran's ocular health.  He noted that the veteran's 
cornea was clear without scarring.  

Based on the above evidence, it appears that the veteran's 
in-service left eye foreign body injury resolved completely 
in service and that there are no residuals.  The examiner in 
2008 indicated that it was unlikely that the prior injury had 
caused any lasting damage to the veteran's ocular health, and 
he noted that the veteran's cornea was clear without 
scarring.  There is no competent medical evidence of record 
indicating that the veteran has any residuals of the left eye 
injury which occurred in service.  The veteran, being a 
layperson, is unable to indicate that he has residuals 
currently from his in-service left eye injury.  Medical 
expertise is required to render such an opinion.  Since the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved in the veteran's favor and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

Service connection for residuals of left eye injury is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


